Case 20-32519 Document 2720 Filed in TXSB on 08/11/21 Page 1 of 4

 

 

United States Courts
IN THE UNITED STATES BANKRUPTCY COURT _ gouthern District of Texas
FOR THE SOUTHERN DISTRICT OF TEXAS FILED
HOUSTON DIVISION AUG i 1 2021
)
In re: ) Chapter 11 Nathan Ochsner, Clerk of Court
)
NEIMAN MARCUS GROUP LTD LLC, etal,' ) Case No. 20-32519 (DRJ)
)
Reorganized Debtors. ) Gointly Administered)
)
NOTICE OF HEARING

 

PLEASE TAKE NOTICE that on March 29, The Movant, Paris Inman-Clark filed her
Motion to Modify the Discharge Injunction and Continue her Personal Injury Action (hereinafter
the “Motion”) in the United States District Court for the Eastern District of Pennsylvania, filed in
2019 and titled Paris Inman-Clark v. Neiman Marcus Group LLC and The Neiman Group LTD
LLC, docket number 2:19-cv-04717-MSG. The presiding judge is that case is the Hon. Mitchell
S. Goldberg.

PLEASE TAKE FURTHER NOTICE that the hearing on the Motion has been for
August 25, 2021 at 2:00 p.m. (prevailing Central Time) before David R. Jones, Unites States
Bankruptcy Judge, in Room 400 of the United Stated Bankruptcy Court, 515 Rusk Street Houston,
TX 77002.

PLEASE TAKE FURTHER NOTICE that audio (and possibly video) communication
will be by use of the Court’s dial-in facility. You may access the facility at (832) 917-1510. You
will be responsible for your own long-distance charges. Once connected, you will be asked to enter
the conference room number. Judge Jones’ conference room number is 205691. Video
communication will be by use of the GoToMeeting platform. Connect via the free GoToMeeting
application or click the link on Judge Jones’ home page. The meeting code is “JudgeJones.” Click
the settings icon in the upper right corner and enter your name under the personal information
setting.

 

! The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Ine. (5530);
Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
(9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
(2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
(5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas
75201.
Case 20-32519 Document 2720 Filed in TXSB on 08/11/21 Page 2 of 4

PLEASE TAKE FURTHER NOTICE that hearing appearances must be made
electronically in advance of both electronic and in-person hearings. To make your appearance,
click the “Electronic Appearance” link on Judge Jones’ home page. Select the case name, complete
the required fields and click “Submit” to complete your appearance.

Respectfully submitted,

/s/ David D. Langfitt

 

David D. Langfitt, Esquire
Langfitt PLLC

P.O. Box 302

Gladwyne, PA 19035

www.langfittplic.com
610-787-1706

david@langfittpllc.com

Counsel to the Movant
Paris Inman-Clark
Case 20-32519 Document 2720 Filed in TXSB on 08/11/21 Page 3 of 4

Certificate of Service

I certify that on August 10, 2021 I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

/s/ David D. Langfitt

 

David D. Langfitt, Esquire
Counsel to the Movant
Paris Inman-Clark

29752007v.1
Case 20-32519 Document 2720

LANGFITT PLLC

P.O. Box 302
Gladwyne, PA 19035
Fax: 267-399-5017
www.lanefittpllc.com

August 10, 2021
VIA UPS OVERNIGHT DELIVERY

Bob Casey United States Courthouse
Attn: Clerk of Court

515 Rusk Avenue

Houston, TX 77002

Filed in TXSB on 08/11/21 Page 4 of 4

David D. Langfitt, Esq.
Admitted to Practice in PA and NJ
Mobile: 610-787-1706

david@langfittpllc.com

United States Courts
Southern District of Texas
FILED

AUG 11 2021

. Nathan Ochsner, Clerk of Court

Re: NEIMAN MARCUS GROUP LTD LLC, et al. Case No. 20-32519 (DRJ)

Dear Clerk:

Please see enclosed for filing Paris Inman-Clark’s Notice of Hearing regarding her filed
Motion to Modify the Discharge Injunction and Continue Her Personal Injury Litigation in the
United States District Court for the Eastern District of Pennsylvania.

Thank you for your assistance.

Respectfully,

/s/ David D. Lanefitt
David D. Langfitt

DDL:jcb
Enclosure

Cc: Michael D. Warner, Esquire (via email w/ enclosure)
Benjamin L. Wallen, Esquire (via email w/ enclosure)

Bryan Uelk (via email w/ enclosure)

Robert B. McLellarn (via email w/ enclosure)

Steven Gersten, Esquire (via email w/ enclosure)
Gavin C.P. Campbell, Esquire (via email w/ enclosure)
Kristhy M.' Peguero, Esquire (via email w/ enclosure)
